Citation Nr: 0208344	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1959, and from September 1990 to April 1991.  The 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO, inter alia, denied service connection for 
multiple myeloma, and found that the appellant was not 
entitled to Dependency and Indemnity Compensation (DIC), 
because the veteran had not died from a service-connected 
disability.

In October 1996, prior to the veteran's death, the veteran 
submitted a claim for service connection for multiple 
myeloma.  The RO did not issue a decision on that claim prior 
to the veteran's death.  In January 1997, the appellant 
submitted a claim for DIC, based on service connection of the 
cause of the veteran's death.  The June 1998 rating decision 
is the first and only rating decision that the RO issued in 
response to the claims filed by the veteran and the 
appellant.

In the June 1998 rating decision, the RO granted service 
connection for a hernia and for bilateral hearing loss, 
granted entitlement to a 10 percent disability rating based 
on multiple noncompensable service-connected disabilities, 
granted entitlement to non-service-connected pension, and 
granted entitlement to special monthly pension based on the 
veteran's need for aid and attendance.  The RO informed the 
appellant that there were no accrued benefits based on the 
benefits granted to the veteran, because he had died in the 
first month for which he would have been entitled to receive 
benefits.

The appellant has not appealed the denial of accrued 
benefits.  She expressed disagreement with the denial of 
service connection for the multiple myeloma that caused the 
veteran's death.  The only issue currently on appeal before 
the Board is entitlement to service connection for the cause 
of the veteran's death.  In December 2000, the Board remanded 
the appeal to the RO for additional development.  That 
development has been completed, and the appeal is again 
before the Board.


FINDINGS OF FACT

1.  The veteran died in November 1996 due to multiple 
myeloma.

2.  Multiple myeloma is a known clinical entity.

3.  Multiple myeloma was not shown during the veteran's 
periods of service or within one year thereafter, and is not 
shown to be related to an in-service disease or injury, or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish multiple myeloma as a 
manifestation of an undiagnosed illness are not met.  
38 U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 1991 & Supp 
2001); 38 C.F.R. § 3.317 (2001).

2.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board observes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.159(c)(4)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant has received the 
degree of notice which is contemplated by law.  Specifically, 
VA provided the appellant and her representative with the 
appealed June 1998 rating decision, an August 1999 statement 
of the case (SOC), a December 2001 letter describing the VCAA 
and the evidence that had been received in her case, and a 
February 2002 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations, 
including the VCAA and its implementing regulations, that 
govern the appellant's claim for service connection for the 
cause of the veteran's death.  The documents list the 
evidence considered, and the reasons for the determination 
made regarding her claim.

The record also discloses that VA has also met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  The veteran's claims file contains 
service medical records and relevant records of VA and 
private medical examinations and treatment.  The appellant 
has reported that the veteran did not have any medical 
treatment or consultations between a VA Desert Storm Protocol 
examination in September 1994, and the diagnosis and 
treatment of cancer beginning in February 1996.  In January 
2002, the appellant noted that correspondence from the RO had 
not mentioned medical records from six physicians that the 
appellant had identified as having treated the veteran: Drs. 
Lake, Griffeth, Stead, Pennington, Aksoy, and Harris.  
A review of the claims file reveals that the file contains 
records of treatment of the veteran by five of those 
physicians, Drs. Lake, Griffeth, Stead, Aksoy, and Harris.  
In response to a request by the RO to Dr. Pennington for 
records of treatment of the veteran, a medical records 
director from Raburn County Memorial Hospital indicated that 
Dr. Pennington had forwarded the request to that hospital.  
The hospital provided a copy of the report of an outpatient 
x-ray of the veteran.  The Board is satisfied that records of 
treatment of the veteran that the appellant has identified 
are included in the claims file.

In a December 2000 remand, the Board instructed the RO to 
obtain the complete report of a VA Desert Storm Protocol 
examination that the veteran had received in 1994, and to 
obtain an opinion from a VA oncologist regarding the 
likelihood that the veteran's multiple myeloma had begun 
during or within one year after the veteran's 1990 to 1991 
service, or that the multiple myeloma was otherwise related 
to the veteran's 1990 to 1991 service.  The RO obtained a 
copy of the requested Desert Storm Protocol examination 
report.  A VA oncologist reviewed the claims file and 
provided an opinion that addresses the questions asked in the 
Board's remand.

The Board concludes that VA has fulfilled its duties both to 
notify and to assist the appellant in this case.  
Adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the issue of entitlement 
to service connection for the cause of the veteran's death is 
ready for appellate review.

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In the case of certain chronic 
diseases, including malignant tumors, service connection may 
be presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312 (2001).

The appellant contends that the veteran's multiple myeloma 
was caused by his service in the Persian Gulf War in 1990 and 
1991.  She notes that the veteran was physically fit to be 
called into active duty in 1990, and that he had received 
routine physical examinations in his National Guard service.  
She asserts that the veteran was exposed during that service 
to Scud missile explosions, and to chemicals during the 
demolition of an ammunition dump in March 1991.  She notes 
that his chemical alarm sounded several times.  She also 
notes that he was exposed to inoculations and pills.  She 
reports that soon after he returned from his Gulf War 
service, in 1991, he became tired more easily, and had 
difficulty maintaining concentration.  She also notes that 
there have been numerous cancer deaths and widespread health 
problems in the veteran's National Guard unit since Desert 
Storm.

The claims file contains a November 1996 statement from Mr. 
E. W. M., who wrote that he and the veteran had served in the 
same company, but different platoons, during the Persian Gulf 
War, and that he and the veteran had seen each other 
frequently during that service.  Mr. M. reported that in 
January 1991 he and the veteran were present when a Scud 
missile explosion occurred, and their chemical alarms went 
off.  He reported that he was with the veteran in March 1991 
when a large quantity of ammunition and weapons were being 
destroyed.  Mr. M. reported that the veteran had been strong 
before his Desert Storm service, but that the veteran had 
told him during that service of becoming weak and not knowing 
why.  Mr. M. reported that in 1995 the veteran had told him 
that he had not regained his earlier strength.  Mr. M. wrote 
that he had noticed a difference in the veteran.  

The veteran served in Southwest Asia from October 1990 to 
March 1991.  His second period of active service was from 
September 1990 to April 1991.  The claims file contains 
medical history and examination records from April 1991, 
shortly before the veteran's separation from service.  At 
that time, the veteran was noted to have an abdominal hernia, 
swelling of the left hand, and hearing loss.  He reported a 
history of chest pain that had resolved.

In September 1994, the veteran had a VA Desert Storm Protocol 
examination.  He reported that he had served in Saudi Arabia, 
Iraq, and on the Kuwaiti border.  He reported that he had 
traveled within 100 miles of burning oil wells.  The health 
history for his Southwest Asia service that he reported 
included diarrhea of four days duration (without fever), 
cracked teeth, a rash on the left lower leg, and a right 
inguinal hernia.  He reported that after service he had 
returned to his civilian job as a wood boiler maintenance 
man.  At the time of the examination, he reported that he 
continued to have a rash on his left lower leg.  He reported 
having occasional memory lapses, since May 1991.  The 
examiner noted dermatitis on the veteran's left leg, and a 
mole on the veteran's neck.  Musculoskeletal examination of 
the spine and extremities, neurological examination, and 
mental status examination were all normal.

Private medical treatment notes from David Aksoy, M.D., 
reflect that the veteran was seen in February 1996 with a two 
week history of progressive back and chest pain.  At that 
time, MRI revealed a tumor involving the T4 to T7 vertebral 
bodies.  Records from several private physicians and 
facilities indicate that the veteran's cancer was diagnosed 
as multiple myeloma, and that he received treatment in 1996, 
including radiation treatment and chemotherapy.  The 
treatment notes do not contain any statement or opinion 
regarding the etiology of the veteran's cancer.  The veteran 
died in November 1996.  The certificate of death lists the 
cause of death as multiple myeloma, with an approximate 
interval of one and a half years between onset and death.

In response to the Board's remand, the RO forwarded the 
veteran's claims file for review by a VA oncologist.  The RO 
asked that the oncologist provide an opinion as to whether it 
was at least as likely as not that the veteran's multiple 
myeloma began during the veteran's service in 1990 and 1991, 
or whether there was a likelihood that the multiple myeloma 
was otherwise related to the veteran's service, including 
exposure to Scud missiles, chemicals, inoculations, 
ammunition, and weapons.  The claims file was reviewed by 
George P. Sartiano, M.D.  Dr. Sartiano indicated that he 
assumed that the veteran had been exposed during his 
Southwest Asia service to Scud missiles, various drugs, and 
demolition activities.  Dr. Sartiano noted that clinical 
evidence of the veteran's multiple myeloma was found four 
years after the veteran's service in Southwest Asia.  Dr. 
Sartiano provided his opinions, as follows:

[M]ultiple myeloma is probably often in 
evolution for many years before becoming 
clinically evident, and its onset 
probably antedates [the veteran's] 
Southwest Asia service, during which time 
he probably had asymptomatic disease.

[T]he relationship of multiple myeloma to 
[S]cud missiles, demolition, oil fires, 
medication is speculative.  No mention is 
made of radiation exposure.

[I] agree with the prior statement in the 
record to the effect that the etiologic 
relationship of the patient's myeloma to 
his Southwest Asia military duty is not 
established, and suggest that onset was 
more likely to have antedated that period 
of service.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War, who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected, provided that the disability became 
manifest during active service in the Southwest Asia theater 
of operation, or to a degree of 10 percent or more not later 
than December 31, 2006; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West Supp. 2001), as amended by P.L. 107-
103, §§ 202(a), (b)(1), (d)(1), 203(a), Dec. 27, 2001, 115 
Stat. 988, 989; 38 C.F.R. § 3.317 (2001), as amended by 66 
Fed. Reg. 55614, 55615 (Nov. 9, 2001).

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  His multiple 
myeloma, however, is a recognized, diagnosed disability.  
Therefore, the provisions at 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 regarding undiagnosed disabilities in Persian Gulf 
veteran's do not apply to the claim for service connection 
for his multiple myeloma.

There is no dispute that multiple myeloma was the cause of 
the veteran's death.  The appellant contends, that the 
veteran's multiple myeloma began during his Persian Gulf 
service, or developed as a result of chemicals and other 
substances to which he was exposed during that service.  The 
appellant and Mr. M. report that the veteran experienced 
weakness and fatigue during service, and continuing after 
service.  The appellant and Mr. M. are not medical 
professionals, and their statements are not regarded as 
competent medical evidence on issues such as medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  The claims file does not contain 
any medical evidence that supports the assertions that the 
veteran's multiple myeloma began during or soon after 
service, or that it developed as a result of events and 
exposures during service.

In fact, there are medical findings and opinions opposing the 
claim of onset of the veteran's cancer during or soon after 
service, or as a result of events during service.  The 
oncologist asked to specifically address the issue concluded 
that it was not likely that the veteran's multiple myeloma 
began during his Gulf War service, and that it was more 
likely that the disease began before that period of service.  
He found no support for a relationship between the veteran's 
cancer and his exposure to Scud missiles, weapons and 
ammunition demolition, oil fires, or medication.  The 
physician who completed the veteran's death certificate 
estimated that the veteran's multiple myeloma had its onset 
approximately one and a half years before the veteran's death 
in November 1996.  That assessment would mean an onset in May 
1995, more than four years after the end of the veteran's 
Gulf War service.

As there is medical evidence against incurrence of the 
multiple myeloma in service, during the year following 
service, or as a result of chemical and other exposures 
during service, and as there is no medical evidence 
supporting any of those theories of service connection, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death, multiple myeloma.  That claim is denied.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

